Case: 21-50030       Document: 00516280386            Page: 1      Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 14, 2022
                                     No. 21-50030
                                                                            Lyle W. Cayce
                                   Summary Calendar                              Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Angel De Jesus Garcia-Limon,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 5:20-CR-124-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Angel Garcia-Limon appeals his concurrent sentences for possession
   with intent to distribute 500 grams or more of a mixture or substance contain-
   ing a detectable amount of methamphetamine and conspiracy to do the same.
   He raises arguments pertaining to the denial of a mitigating-role adjustment


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50030      Document: 00516280386          Page: 2    Date Filed: 04/14/2022




                                    No. 21-50030


   per U.S.S.G. § 3B1.2.
          First, Garcia-Limon posits that the district court incorrectly inter-
   preted § 3B1.2 because it did not clearly compare his relative culpability to
   that of the other actors in the criminal activity. Although he objected to the
   lack of a mitigating-role adjustment, Garcia-Limon did not preserve this argu-
   ment on appeal. See United States v. Pike, 979 F.3d 364, 365–66 (5th Cir.
   2020), cert. denied, 141 S. Ct. 1278 (2021). Accordingly, review is for plain
   error. See id.; United States v. Benitez, 809 F.3d 243, 248 (5th Cir. 2015); see
   also Puckett v. United States, 556 U.S. 129, 135 (2009).
          Insofar as the district court did not sufficiently articulate its finding
   regarding the average participant in the criminal activity or its other reason-
   ing, a court must articulate such points only where a defendant has requested
   that it do so. See Pike, 979 F.3d at 365–66. Garcia-Limon did not make such
   a request, so he has not shown any error, plain or otherwise. See id. More-
   over, the record does not support his contention that the district court incor-
   rectly interpreted § 3B1.2 to mean that a mitigating-role adjustment is not
   applicable to a defendant who is involved in any criminal activity at all. The
   court’s statements that Garcia cites for this theory were not a direct reflec-
   tion of the court’s understanding of the scope of § 3B1.2 but were instead a
   portion of its mitigating-role analysis. See § 3B1.2, comment. (n.3(C)(i)).
          Next, Garcia-Limon maintains that the district court clearly erred by
   failing to award him a mitigating-role adjustment. “Whether a defendant was
   a minor or minimal participant is a factual determination that we review for
   clear error.” United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016) (inter-
   nal quotation marks, brackets, and citation omitted). The commentary to
   § 3B1.2 lists several non-exhaustive factors that a court may consider when
   determining whether to apply the adjustment. See United States v. Gomez-
   Valle, 828 F.3d 324, 329 (5th Cir. 2016); § 3B1.2, comment. (n.3(C)(i)-(v)).




                                          2
Case: 21-50030      Document: 00516280386           Page: 3     Date Filed: 04/14/2022




                                     No. 21-50030


   Where some factors support a mitigating-role adjustment but others do not,
   the district court does not clearly err in denying it. See United States v. Bello-
   Sanchez, 872 F.3d 260, 264–65 (5th Cir. 2017).
          Here, applied to the facts, the factors weigh both in favor of and
   against a mitigating-role adjustment. See § 3B1.2, comment. (n.3(C)(i)-(v)).
   The record includes facts demonstrating that Garcia-Limon had some under-
   standing of the scope and structure of the criminal activity; that as the driver,
   he had an integral role in the criminal activity; and that he stood to benefit,
   albeit minimally, from the criminal activity. § 3B1.2, comment. (n.3(C)(i),
   (iv), (v)). But the absence of evidence regarding Garcia’s decisionmaking
   authority or influence, as well as his participation in planning and organiza-
   tion, weighs in favor of mitigation. See § 3B1.2, comment. (n.3(C)(ii)-(iii)).
   Accordingly, because “the factors support a plausible judgment in either dir-
   ection[,]” the court did not clearly err in denying a mitigating-role adjust-
   ment. Bello-Sanchez, 872 F.3d 264-65 (quote at 264).
          AFFIRMED.




                                           3